Citation Nr: 0119225	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to January 1, 1996, 
for a total disability rating for compensation purposes based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted a TDIU effective on 
January 1, 1996.


FINDINGS OF FACT

1.  The veteran's service connected disabilities are as 
follows:  subclavian steal syndrome with ulnar neuropathy, 
cubital tunnel syndrome and carpal tunnel syndrome with left 
upper extremity weakness and limitation, nondominant, 
evaluated as 60 percent disabling; traumatic aortic aneurysm, 
postoperative left thoracotomy, evaluated as 20 percent 
disabling; residuals of a left elbow fracture, evaluated as 
20 percent disabling; residuals of a left femur fracture, 
evaluated as 20 percent disabling; forehead and trachea 
scars, evaluated as 10 percent disabling; history of 
concussion, residuals of a left rib fracture, spontaneous 
pneumothorax, left hemothorax and residuals of maxilla and 
nasal bone fractures, all of which are evaluated as 
noncompensably disabling; for a combined total disability 
evaluation of 80 percent.

2.  In August 1999 the RO granted a TDIU effective on January 
1, 1996, and increased the disability rating for subclavian 
steal syndrome with ulnar neuropathy, cubital tunnel syndrome 
and carpal tunnel syndrome with left upper extremity weakness 
and limitation, nondominant, to 60 percent from January 1, 
1996, 100 percent from January 28, 1999, and 60 percent from 
March 1, 1999.

3.  The record includes an unadjudicated formal or informal 
TDIU claim submitted on June 16, 1993.

4.  The record includes evidence of the veteran's 
unemployability as a result of service-connected disabilities 
during the year before June 16, 1993.


CONCLUSION OF LAW

The requirements for an effective date for an award of TDIU 
benefits on June 16, 1993, have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran avers entitlement to an effective date for TDIU 
prior to January 1, 1996.  He further contends that service-
connected disabilities have caused him to be unemployable 
since 1991.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOC including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO obtained and 
associated with the claims file, to the extent possible, 
pertinent records including service medical records, private 
and VA medical records, including reports of VA examinations 
during the pendency of this matter, and other records, if 
any, which the veteran identified as pertinent to the claim 
and Social Security Administration (SSA) records.

A veteran is entitled to TDIU upon showing service-connected 
disability so severe as to render it impossible for an 
average person to follow a substantially gainful occupation.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.340, 3.341, 
4.16 (2000).  Determination of a TDIU effective date 
contemplates a two-step analysis whereby VA identifies first, 
the date of a TDIU claim and then, whether the veteran's 
entitlement to TDIU benefits was factually ascertainable 
within the year prior to the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  A claim may be 
either informal or formal.  Id.  An effective informal TDIU 
claim need not specifically identify benefits sought.  It 
need consist only of a veteran's assertion of entitlement to 
total disability benefits because of unemployability, or of 
medical evidence showing entitlement those benefits.  
38 C.F.R. § 3.157; Servello v. Derwinski, 3 Vet. App. at 199.  
For the purpose of determining the effective date, the RO 
should respond to an informal claim by providing the veteran 
with a formal claim form to be completed and returned to the 
RO within a year.  38 C.F.R. § 3.155.  If the veteran returns 
the completed form within a year or if the RO fails to 
provide a formal claim form, the effective date of a TDIU is 
based upon the date that the RO received the informal claim.  
Servello v. Derwinski, 3 Vet. App. at 200.

The pertinent procedural status of this case is as follows:  
the veteran has submitted several formal TDIU claims since 
service, including a December 1992 claim in which he stated 
that he had last worked full time in November 1991.  The RO 
denied the claim by an April 9, 1993 decision which became 
final without appeal.  The veteran has had an uninterrupted 
100 percent disability rating for his service-connected 
disabilities since October 30 1995, the date of a temporary 
total evaluation.  The TDIU became effective on January 1, 
1996, immediately upon termination of the temporary total 
rating.  The veteran did not file a formal TDIU claim between 
the time of the April 9, 1993 decision and the time the 100 
percent disability rating began on October 30, 1995.  
Therefore, the essential question before the Board is whether 
there is evidence of an unadjudicated informal TDIU claim 
between the April 9, 1993 RO decision and the October 30, 
1995 total rating.  If there is a claim, the Board must 
determine whether the evidence shows entitlement to a TDIU 
within a year prior to the claim.

Review of the record discloses both an unadjudicated informal 
claim and evidence of entitlement to a TDIU prior to the 
claim.  On June 16, 1993, the veteran submitted a letter 
stating "I have come to the point where my disabilities 
prevent me from doing any worthwhile work at all."  Enclosed 
with the veteran's letter was a SSA notification that the 
veteran was "entitled to monthly disability benefits from 
Social Security beginning March 1992."  The Board finds that 
the letter and attachment are sufficient to constitute an 
informal TDIU claim.  See 38 C.F.R. § 3.155; Roberson v. 
Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  The record does 
not either show that the RO provided the veteran with a 
formal claim form or that it adjudicated the claim before 
October 30, 1995.  Also associated with the claims file is 
other SSA evidence including a decision finding the veteran 
disabled as a result of service-connected disorders beginning 
in October 1991.  The claims file includes no medical or 
other evidence that the veteran became totally disabled by 
his service-connected disabilities within the year prior to 
June 16, 1993.  Rather, SSA evidence shows that he was 
totally disabled more than a year prior to that claim.  A 
TDIU effective date may be up to one year before the claim 
but only if total disability was ascertainable within that 
period.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997).  Therefore, the Board is constrained 
to conclude that the veteran is entitled to receive TDIU 
benefits beginning on June 16, 1993, the date receipt of his 
informal claim.


ORDER

An effective date of June 16, 1993, is granted for a TDIU.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

